PER CURIAM: *
The plaintiffs bring a title VII action for disparate treatment and disparate impact. Following a bench trial, the district court issued a comprehensive opinion, entered August 12, 2003, dismissing the complaint.
We have reviewed the briefs and applicable portions of the record and have consulted the relevant caselaw. Concluding that the district court committed no reversible error, we affirm, essentially for the reasons given by the district court in its impressive opinion.

 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.